WISS, Judge
(concurring in part and in the result):
I agree with the majority’s conclusion that MG Crysel was, as a matter of law, an “accuser” within the meaning of Article 22(b), Uniform Code of Military Justice, 10 USC § 822(b), and that it was error for Colonel Vaughn to act as the convening authority because he was not General Crysel’s “superior competent authority.” Id. I agree, too, that the error was not jurisdictional. In my view, the Court’s analysis of a similar situation in United States v. Ridley, 22 MJ 43 (CMA 1986), is controlling: *448Since MG Crysel was an official authorized under Article 22(a) to convene this court-martial, the fact that he was personally disqualified from doing so (or, as here, the fact that a subordinate improperly acted in his stead) is not of jurisdictional magnitude. Id. at 47, 48.
I do not join Section IID of the principal opinion, 35 MJ at 447, however, that invokes waiver of the issue as the dispositive principle.* I note that, in Ridley, the Court observed that “no defense objection was lodged to” the improper referral there, even though the defense had all the information necessary upon which to base such an objection. Yet, the Court did not invoke waiver but, instead, tested the error for prejudice—pointing to the absence of an objection as a factor in that exercise.
I prefer to follow the same path here. Considering the serious nature of the charges facing the accused, it is most unlikely that a superior competent authority would have acted in a way other than the referral ordered by Colonel Vaughn. Moreover, there is no suggestion that MG Crysel in any way influenced Colonel Vaughn—indeed, as the majority points out, the court below found that Vaughn “knew nothing about the potential issue.” 35 MJ at 444. In this light, and considering that the defense did not raise the issue at trial where any contrary evidence might have been elicited and, similarly, did not raise it during post-trial proceedings before a superior convening authority (Lieutenant General Bagnal), I conclude that there is no fair risk that appellant was prejudiced by this error. Art. 59(a), UCMJ, 10 USC § 859(a).

 Since I do not apply waiver, I have no need to consider Section HE of the principal opinion that addresses appellant's claim that his counsel’s failure to object constituted inadequate representation.